Citation Nr: 9907980	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-20 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
Committee on Waivers and Compromises in St. Petersburg, 
Florida 


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $12,695.47.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active service from April 1952 to September 
1961.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1993 determination by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (CWC) at the St. Petersburg, Florida, Regional 
Office (RO), which found bad faith on the appellant's part in 
the creation of the overpayment at issue and denied his 
request for a waiver of the overpayment.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that he did not intend to 
willfully deceive VA and requests a waiver based on financial 
hardship.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that entitlement to waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of $12,695.47 is not precluded.


FINDINGS OF FACT

1.  The relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was overpaid VA pension benefits in the 
calculated amount of $12,695.47.

3.  The appellant's actions with respect to reporting his 
wife's income did not constitute bad faith.


CONCLUSION OF LAW

Waiver of recovery of the appellant's debt in the calculated 
amount of $12,695.47 is not precluded.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has presented a claim which is plausible.  The 
Board is satisfied that all relevant facts have been properly 
developed.  There is no indication that there are additional 
pertinent records which have not been obtained.  No further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The appellant was initially awarded pension benefits in 
November 1984, effective from June 1984.  He has been in 
receipt of pension benefits, on-and-off, since that time.  
Since 1984, he has had overpayments (other than the one at 
issue) assessed against him due to his failure to report all 
his income.  He has been repeatedly advised that pension 
benefits are dependent on his countable annual household 
income, and that he must report all his household income as 
well as any changes to his household income. 

As a pre-requisite for the receipt of pension benefits, the 
appellant has been required to submit annual Improved Pension 
Eligibility Verification Reports (EVR's).  On an EVR dated in 
October 1989, he reported that his only source of household 
income was employment wages earned by his spouse.  He 
reported earned wages in the amount of $7,000.00 for the 
period from September 1988 through August 1989, and expected 
earnings in the amount of $7,500.00 for the period from 
September 1989 through August 1990.  

On an EVR dated in February 1990, the appellant reported that 
his household income consisted of employment wages earned by 
his spouse.  She reportedly earned $7,208.33 for the period 
from February 1989 through January 1990, and expected to earn 
$6,300.00 for the period from February 1990 through January 
1991.  On subsequent EVR's, dated in September 1990 and 
September 1991, he again reported that his household annual 
income (and expected income) was $6,300.00.  No other income 
was reported.  

On an EVR dated in September 1992, he reported that his 
household income was $10,000.00 for the period from September 
1991 through August 1992, and that it was expected to remain 
the same for the following annualization period.  The RO 
subsequently discovered that the appellant's household income 
was higher than it had been reported on his EVR's, and 
terminated his pension benefits effective from February 1989.

The Board notes that the appellant has asserted that he has 
previously provided VA with his spouse's W-2's, and that the 
W-2's show that her income was less than the maximum annual 
pension rate.  The Board also notes that in a prior decision, 
dated in November 1996, the Board determined that the 
evidence of record established that the appellant's household 
income exceeded the maximum annual pension rate for the 
periods in question, and that pension benefits were properly 
terminated effective from 1989, thereby creating the 
overpayment at issue.  Thus, any contentions pertaining to 
the amounts of income earned for the period in question have 
been previously addressed by the Board.

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if, 
in the Secretary's opinion, there exists in connection with 
the claim for such waiver, an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in obtaining a waiver of such recovery or 
the collection of such indebtedness (or any interest 
thereon).  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.963(a) (1998).  The term bad faith generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in VA benefits program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  
38 C.F.R. § 1.965(b)(2) (1998).

Having considered the entire evidence of record, the Board 
finds that waiver of the overpayment at issue is not 
precluded.  As mentioned above, the appellant has been 
repeatedly advised of the requirement to report all income 
from all sources.  Further, he has been made well aware of 
the consequences of his failure to report all his income in 
that there have been prior overpayments assessed against him 
because of this failure.  Nevertheless, for the three year 
period at issue, he significantly under-reported his wife's 
income.

Having said this, the Board is not persuaded that by his 
failure to accurately report household income, the appellant 
intended to seek unfair advantage.  Although the EVR's 
requested that he report "the total amounts...received by each 
family member for the period indicated", it is not 
unreasonable to interpret this as a request for the amount of 
net, as opposed to gross, income.  Certainly, the fact that 
the income actually reported to VA each year during this 
three year period represented a significant fraction of gross 
income is consistent with such interpretation of the 
appellant's intent.  Accordingly, and with application of the 
benefit of the doubt rule, the Board finds that waiver of the 
debt is not precluded by bad faith, lack of good faith, fraud 
or misrepresentation of a material fact.  This being so, the 
waiver request should be adjudicated in accordance with he 
principles of equity and good conscience.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $12,695.47 is not precluded.



REMAND

Because the Board has determined that waiver of this debt is 
not precluded, the RO is charged with reviewing information 
concerning the appellant's current financial situation for 
purposes of determining whether it would go against "equity 
and good conscience" to require repayment of this debt.  In 
this regard, the Board notes that the most recent Financial 
Status Report submitted was dated in September 1993.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
appellant furnish a current Financial 
Status Report (VA Form 5655) and that he 
provide therein an accurate accounting of 
all assets, income, and expenses.  The RO 
should also ask the appellant whether he 
wishes to submit any additional evidence 
in support of his request for waiver of 
recovery of his debt.

2.  Following completion of the above, 
the RO's Committee on Waivers and 
Compromises (Committee) should adjudicate 
the veteran's request for a waiver of 
recovery of his debt.  In this regard, 
the Committee should apply the principles 
of "equity and good conscience" as they 
are set forth at 38 C.F.R. § 1.965 
(1995).  If all benefits requested are 
not granted, the case, upon completion of 
the usual adjudicative procedures, should 
be returned to the Board for further 
review.

The veteran need take no action unless such is requested.  
The purpose of this REMAND is to obtain additional evidence 
while ensuring compliance with due process considerations. 
	(CONTINUED ON NEXT PAGE)



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).





- 7 -


